BARKETT, Justice.
We have for review Stanley v. State, 507 So.2d 1131 (Fla. 5th DCA 1987), which notes express conflict with Mitchell v. State, 458 So.2d 10 (Fla. 1st DCA 1984). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
In Atwaters v. State, 519 So.2d 611 (Fla. 1988), we recently held that the quantity of drugs involved in a crime cannot be used as a reason to depart from the sentencing guidelines.
Accordingly, we approve the decision of the Fifth District and disapprove Mitchell.
It is so ordered.
McDONALD, C.J., and OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur.